                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID BRIAN MORGAN, et al.,                    )
                                               )
                                               )
             Plaintiff,                        )
                                               )
v.                                             )      Case No. CV-19-929-R
                                               )
STATE OF OKLAHOMA, et al.,                     )
                                               )
             Defendant.                        )

                                           ORDER

      Plaintiff David Morgan, a state prisoner appearing pro se, initiated this action

seeking modification of his prison sentence, in addition to monetary damages by filing a

Motion to File Writ of Mandamus and Nunc Pro Tunc. Doc. No. 1. In accordance with 28

U.S.C. § 636(b)(1)(B) and (C), the matter was referred to United States Magistrate Judge

Gary M. Purcell. On December 20, 2019 Judge Purcell issued his Report and

Recommendation. Therein Judge Purcell recommends that the matter be dismissed upon

screening pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts. The matter is currently before the Court on Petitioner’s timely

objection to the Report and Recommendation, which gives rise to the Court’s obligation to

undertake a de novo review of those portions of the Report and Recommendation to which

Petitioner makes specific objection. Cognizant of its obligation and granting Plaintiff’s

filing the liberal construction mandated by Haines v. Kerner, 404 U.S. 519 (1972), the

Court enters judgment in favor of the Defendants.



                                           1
       Plaintiff does not object to the merits of Judge Purcell’s Report and

Recommendation. Instead, he objects to an order issued on November 22, 2019 wherein

Judge Purcell ordered Plaintiff to show cause for why Plaintiff failed to pay the $5.00 filing

fee or file an Application for Leave to Proceed In Forma Pauperis so he could proceed

without prepaying the civil filing fees and costs. Doc. No. 10. In response, Plaintiff argued

that his prison facility disbursed $227.85 of Plaintiff’s money to the Court on November

5, 2019 to cover his filing fees and costs. Doc. No. 11. Subsequently, Judge Purcell issued

an order confirming the Court’s receipt of Plaintiff’s $227.85 disbursement but explained

that the money was applied to the balance Plaintiff owed in a previous lawsuit filed in this

Court, Morgan v. United States of America, Case No. Civ-18-1080. Doc. No. 12. As such,

Plaintiff’s filing fee for the instant case remained outstanding. Id. In the same order, Judge

Purcell provided Plaintiff with a final opportunity to show cause for why his petition should

not be dismissed for failure to pay the filing fee. Id. Plaintiff responded, arguing that the

Court had misapplied his funds. Doc. No. 13.

       Shortly thereafter, Judge Purcell issued his Report and Recommendation. Doc. No.

14. He recommends that the Court construe Plaintiff’s motion as a successive petition for

habeas corpus relief under 28 U.S.C. § 2254 and that the Court dismiss the petition for lack

of jurisdiction because Plaintiff failed to move in the appropriate court of appeals for an

order authorizing the district court to consider his petition. Id. at 6. (citing 28 U.S.C. §

2244(b)). Judge Purcell further recommends dismissal of Plaintiff’s constitutional claims

pursuant to 42 U.S.C. § 1983 for failure to state a claim upon which relief may be granted.

Id. at 8 (citing Edwards v. Balisok, 520 U.S. 641, 643 (1997)). Finally, Judge Purcell

                                              2
recommends that the Court decline to assert supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. § 1367(c)(3).

       Concerning Plaintiff’s $227.85 disbursement, $5.00 has been applied to the instant

case. Plaintiff is therefore not in default; his filing fee has been paid in full.

       Plaintiff did not, however, file an objection to the merits of the Report and

Recommendation nor has he sought an extension of time in which to object to the merits.

In fact, in his “Motion to File an Objection to Report,” Plaintiff states that he agrees with

the findings of the Court. Doc. No. 15, p. 1. Therefore, the Report and Recommendation

of the Magistrate Judge is ADOPTED in its entirety and the petition herein is dismissed.

       IT IS SO ORDERED this 24th day of January 2020.




                                                3
